Case 1:19-cv-04650-AJN-SN Document 105-26 Filed 03/02/21 Page 1 of 6




                        EXHIBIT 26
     Case 1:19-cv-04650-AJN-SN Document 105-26 Filed 03/02/21 Page 2 of 6




   From:    "Leslie Fable"
    Date:   Friday, November 3, 2017 at 6:49:01 AM Eastern Daylight Time
      To:   "Rafael Fox"
     Cc:
 Subject:   Re: Time clock manipulation at West Broadway and Leonard

Rafael, thank you for doing this and it’s even more clear to me why you are the right guy for the job. Thank
you again, and I will truly missed your leadership!

Sent from my iPhone

On Nov 3, 2017, at 5:13 AM, Rafael Fox <rafaelfox@gmail.com> wrote:

 Good morning Les,

 From what I can see William manipulated the time clocks in several ways.

 First, if an employee’s
 out punch was missing, he kept the spot empty, to keep their hours low, Or possibly he just didn’t process
 payroll some weeks and missed punches were never acted upon.

 Also, I have heard from partners that William moved hours from one week to the next, to keep overtime
 hours in line.

 Lastly, William would enter sick hours for partners when they asked him for extra money on their paychecks.

 William may have also manipulated the times in other ways, that I haven’t discovered.

 Here’s the partners that were clearly underpaid:Angelo Chadrick, Nia Glasgow, Retesh Govindan, Darion
 Lovell, MiChael Maldonado,
 Wesley Manley, Stella Morgan, Hollister Philbert, Lya Zabela.
 Below is a few samples.
 Rafael

 [images/IMG_1215.JPG]




 [images/IMG_1210.JPG]
 [images/IMG_1211.JPG]
 [images/IMG_1212.JPG]

 <IMG_1212.JPG>
 <IMG_1210.JPG>
 <IMG_1211.JPG>
 <IMG_1215.JPG>
Case 1:19-cv-04650-AJN-SN Document 105-26 Filed 03/02/21 Page 3 of 6
Case 1:19-cv-04650-AJN-SN Document 105-26 Filed 03/02/21 Page 4 of 6
Case 1:19-cv-04650-AJN-SN Document 105-26 Filed 03/02/21 Page 5 of 6
Case 1:19-cv-04650-AJN-SN Document 105-26 Filed 03/02/21 Page 6 of 6




 Attached: IMG_1212.JPG, 3.527 MB
 Attached: IMG_1210.JPG, 3.202 MB
 Attached: IMG_1211.JPG, 3.521 MB
 Attached: IMG_1215.JPG, 2.658 MB
